Citation Nr: 1543204	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-19 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for drug and alcohol abuse, claimed as secondary to service-connected anxiety disorder.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1967 to June 1970, to include service in the Republic of Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In June 2015, the Veteran appeared at the RO and testified at a videoconference hearing conducted by the undersigned Veterans Law Judge; a transcript of the hearing is associated with the record.  After the hearing, the Veteran submitted additional evidence in the form of a private medical opinion, for which he waived initial RO consideration in accordance with 38 C.F.R. § 20.1304.    


FINDING OF FACT

Competent evidence shows that the Veteran's drug and alcohol abuse has been related medically, at least in part, to his service-connected anxiety disorder. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for drug and alcohol abuse, as secondary to service-connected anxiety disorder, is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION
 
I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the claim of service connection is favorable to the Veteran, no further action is required to comply with the VCAA. 

II.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

No compensation shall be paid, however, if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2014).  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs or the intentional use of prescription or non-prescription drugs (including prescription drugs that are illegally or illicitly obtained) for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2015). 

Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. § 3.301(c).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).

A grant of direct service connection is prohibited for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  38 U.S.C.A. § 105(a) (West 2014); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263  (1998).  However, a Veteran may be service-connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection for those disabilities, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran alleges that his drug and alcohol abuse is secondary to his service-connected anxiety disorder.   In his June 2011 substantive appeal, he indicated that he began to abuse drugs seriously while serving in Vietnam as a medic in a medevac unit, where he had easy access to drugs and alcohol.  He stated that it became a "daily ritual."  He believed that his drug usage "created" his anxiety, which he has lived with ever since then.  In June 2015, he testified that he felt that drug and alcohol use was an effort on his part to deal with his anxieties and stress as a combat medic during service.  The Veteran's wife of 20 years testified that it was "extremely apparent" that the Veteran's anxiety and alcohol use went "hand in hand."  She believed that the Veteran self-medicated due to his anxiety from military experiences.  

The Veteran served on active duty from April 1967 to June 1970, to include a tour of duty in the Republic of Vietnam from November 1967 to November 1968.  His military occupational specialty was a medical corpsman.  Service treatment records do not show any clinical findings referable to drug and/or alcohol abuse.  However, at the time of the April 1970 separation examination, when the Veteran was clinically evaluated as normal psychiatrically, he indicated on a medical history report that he had had nervous trouble and a drug or narcotic habit (a medical provider did not provide any comment about such report).  At the time of his enlistment examination in March 1967, he denied any nervous trouble or drug/narcotic habit when asked on a medical history report.  

Following service, VA outpatient records indicate treatment for both drug abuse and alcohol abuse, with each in remission at times (polysubstance abuse seemed to be in full sustained remission for the duration of the appeal).  Outpatient records dated in March 2011 and May 2011 indicate that triggers to the Veteran's alcohol relapses included boredom, idleness, and worry ("anxiety").  

At the time of a March 2011 VA psychiatric examination, the Veteran reported that he started drinking when he was 18 or 19 years old (the examiner remarked that some records indicated that the Veteran started drinking heavily when he was 15 years old) but that there was a lot of booze in the military (the Veteran reportedly drank heavily in boot camp).  The Veteran also related that he started using drugs heavily when he went to Vietnam, although he has not used any drugs for at least 15 years.  He indicated there was some conflict around his alcohol use in regard to his current wife, with whom he had been married for 18 years.  The diagnoses were generalized anxiety disorder, depressive disorder, alcohol dependence (continuous), and cannabis/cocaine/amphetamine dependence (in remission).  In a May 2011 addendum report, the examiner opined that it was less likely than not that the anxiety disorder caused the drug and alcohol abuse because there was insufficient probative evidence to support such a finding.  The examiner furnished no elucidating remarks about his opinion.  

At the time of a December 2012 VA psychiatric examination, the Veteran reported that before deployment to Vietnam he engaged in "casual drinking" but that once in Vietnam his alcohol use increased and he was drinking almost every day.  The diagnoses were generalized anxiety disorder, alcohol dependence (continuous), and history of polysubstance abuse (in full sustained remission).  The examiner indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis, because the anxiety was likely substance-induced or exacerbated.  The examiner opined that the Veteran's drug abuse was less likely than not related to his anxiety because the frequency and amount of his alcohol and polysubstance drug use was "above and beyond what could be accounted for by anxiety alone."  The RO then sought an addendum opinion in March 2013, because it was noted that the anxiety disorder did not need to be the sole cause of the alcohol or drug abuse, and because consideration was not given to whether the anxiety disorder aggravated, or worsened, the alcohol and drug use beyond normal progression.  In response, the examiner cited to the previous examiner's opinion in May 2011 and likewise concluded that after a review of the record there was insufficient probative evidence to support a finding that the Veteran's alcohol and drug use was caused by or aggravated by his anxiety.  The examiner furnished no elucidating remarks about the opinion.  

In September 2015, the Veteran submitted a private medical record in support of his claim.  Dr. Stoeckeler stated that the Veteran was well known to him and that he has been a patient at the medical center for the past 16 years.  He stated that the Veteran suffered from anxiety and PTSD, and he believed that the Veteran's symptoms were related to combat stress and to the "horrible experiences" in Vietnam related to the medic services he provided.  He concluded that it was "reasonable to determine" that the Veteran's PTSD, anxiety, and history of drug and alcohol abuse were directly related to Vietnam combat experiences.  He provided no further explanations for his opinion.  

In summary, the record contains opinions both favorable and unfavorable to the Veteran's claim of service connection.  Unfortunately, neither the VA examiners nor the private physician provided a complete explanation of rationale, including any citation to medical literature, for the conclusions that were given.  The VA examiners found the evidence was insufficient to support a connection (by cause or by aggravation) between the anxiety and drug/alcohol abuse, but did not indicate what additional evidence was needed, or would be sufficient, to support the Veteran's claim.  In other words, they were not ruling out the possibility of a relationship or medical nexus.  Indeed, one of the examiners indicated that symptoms of the anxiety and drug/alcohol abuse could not be differentiated, and also suggested that the service-connected anxiety disorder was a cause, at least in part, for the drug and alcohol abuse.  Moreover, the Veteran's treating physician who knew him well unequivocally connected the Veteran's anxiety symptoms and his drug and alcohol abuse history to his period of service.  Furthermore, VA outpatient records indicate that worry or anxiety was a trigger for the Veteran's alcohol relapses.  Lastly, the Veteran's and his wife's testimony to the effect that he self-medicated with drugs and alcohol to help him deal with his anxieties is perceived as credible.  

In considering the treatment records, examination reports, medical opinions, and testimony in a light most favorable to the Veteran, it is the Board's judgment that the competent evidence is at least in equipoise that the Veteran's drug and alcohol abuse was the result, at least in part, of his service-connected anxiety disorder.  As the claimed disability is proximately due to a service-connected disability, entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310 is warranted.  


ORDER

The appeal seeking service connection for drug and alcohol abuse, as secondary to service-connected anxiety disorder, is granted.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


